On June 15, 1942, this court delivered an opinion in the case of Hardin, Commissioner of Revenues v. Vestal, 204 Ark. 492,162 S.W.2d 923, wherein the court had to determine the character of operations Vestal was conducting. In that case, as stated in the opinion, Vestal alleged that "he was a florist and nurseryman." In this case, in his statement before the Workmen's Compensation Commission, Vestal's attorney said "Vestal is engaged in farm and agricultural work." In the case cited, the court, in its opinion, said: "Therefore, even though the business of the florist and nurseryman are sub-divisions of agriculture, it is not difficult to distinguish their business from that of the farmer. Farming — the growing of grain, cotton, livestock, poultry and other produce — is absolutely essential to the life of the nation, while the growing of flowers and plants and of fruit trees and shrubs is not." (Italics supplied.) But in the case at bar, the majority of the court is in effect saying that the business of Vestal as operator of a greenhouse, cannot be distinguished from that of a farmer.
When appellant Gwin was injured he was working as a nightwatchman at a large greenhouse operated by appellee in the suburbs of North Little Rock. Some forty other laborers worked there. Appellant had worked as a laborer and also as an assistant to the engineer in making repairs on the furnace and pipes which kept the greenhouse warm. At the time he received his injury he was a night watchman. His duties as night watchman were to maintain proper temperature in the greenhouse and to protect the property. In connection with this *Page 747 
greenhouse was a sales office from which appellee carried on his business of dealing in plants, flowers and shrubs. Appellant was hurt while trying to operate a large wheel which controlled a ventilator in the greenhouse.
The majority of the court holds that appellant is not entitled to the benefits of the Workmen's Compensation Act because he was an "agricultural farm laborer." It can hardly be contended that attending to a heating plant, regulating the temperature of a greenhouse, and handling ventilators is "farm labor," but it is urged that, because some of Vestal's operations were agricultural all who worked for him were "agricultural farm laborers." By the same sort of logic it might be said that, if Henry Ford saw fit to operate a farm around one of his plants, a man working on Ford's assembly line would be an "agricultural farm laborer." The court, in construing the language of a statute, ought to give it the ordinary and commonsense meaning which its words import. It is difficult to believe the legislature had in mind, in providing this exemption as to persons engaged in "agricultural farm labor," a man whose duties never took him out into the field or even on a farm and who was doing a kind of work unfamiliar to most of the farm laborers of Arkansas. In a well reasoned opinion, the supreme court of Pennsylvania, in the case of Hein v. Ludwig, 118 Pa. Super. 152,179 A. 917, said: "Agriculture, in the usual and commonly accepted sense of the term, does not include operation of commercial greenhouses: nor is an employee in charge thereof an agricultural worker. The operation of such greenhouses is more akin to industry than to agriculture. They produce under artificial conditions: while the raising of crops, the growing of fruit, and other similar agricultural activities are under natural conditions. They can be erected and operated practically anywhere a factory can be erected and operated. Such an enterprise is not one of those agricultural activities consisting of, or directly related to, the cultivation of the ground in the sense of husbandry. The fact that plants and flowers are raised therein are products  of the soil is not controlling, but rather that this is done under artificial conditions in a commercial plant." *Page 748 
In my opinion, appellant was not engaged in "agricultural farm labor" and is entitled to the benefits provided by the Workmen's Compensation Act. I, therefore, respectfully dissent from the opinion of the majority in this case.
I am authorized to state that the Chief Justice concurs in opinion.